Matter of Genesis R. (Marcelino C.) (2016 NY Slip Op 08955)





Matter of Genesis R. (Marcelino C.)


2016 NY Slip Op 08955


Decided on December 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2016

Mazzarelli, J.P., Sweeny, Richter, Manzanet-Daniels, Feinman, JJ.


2575

[*1]In re Genesis R., and Another, Children Under the Age of Eighteen Years, etc., Marcelino C., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Anne Reiniger, New York, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Benjamin Welikson of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Susan Clement of counsel), attorney for the children.

Order, Family Court, New York County (Susan K. Knipps, J.), entered on or about June 1, 2015, which determined, after a hearing, that respondent father neglected the subject children, unanimously affirmed, without costs.
A preponderance of the evidence demonstrates that respondent posed an imminent danger to the children's emotional well being (see Family Court Act § 1012[f]; Nicholson v Scoppetta, 3 NY3d 357, 368 [2004]). On numerous occasions, he acted aggressively and angrily toward agency personnel, causing the older child to cry in distress (see e.g. Matter of Madison M. [Nathan M.], 123 AD3d 616, 617 [1st Dept 2014]; Matter of Nia J. [Janet Jordan P.], 107 AD3d 566 [1st Dept 2013]). He also was disruptive and verbally violent toward personnel at the hospital where he was visiting the newborn younger child, resulting in his being escorted out of the hospital and barred from visiting the child. There is evidence that he physically abused the children's mother.
Moreover, the neglect finding would be warranted by either of two single incidents alone that demonstrate that respondent's judgment was strongly impaired and the older child was exposed to a risk of substantial harm (see Matter of Allyerra E. [Alando E.], 132 AD3d 472, 472 [1st Dept 2015], lv denied 26 NY3d 913 [2015]). On one occasion, respondent screamed at the children's mother, grabbed her phone, and pushed her into an elevator in the presence of the agency case worker and the older child. On the other, during one of his unsupervised visits with the older child, he allowed the mother, who is permitted only agency-supervised visits with the children, to have access to the child.
The foregoing evidence of respondent's impaired level of parental judgment warrants a derivative finding of neglect with respect to the younger child (see Matter of Joshua R., 47 AD3d 465 [1st Dept 2008], lv denied 11 NY3d 703 [2008]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 29, 2016
CLERK